Case:16-20197-KHT Doc#:367 Filed:04/25/19      Entered:04/25/19 15:18:21 Page1 of 14



                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLORADO

  In re:

  PETROHUNTER ENERGY                          Case No. 16-20197 KHT
  CORPORATION,                                Chapter 7

         Debtor.


                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

        THIS MATTER came before the Court for a two-day trial commencing
 April 18, 2019 on the Chapter 7 Trustee’s Motion to Sell the estate’s interest in
 stock of Sweetpea Petroleum Pty, Ltd., an Australian company free and clear of
 liens (“Sale Motion,” Docket #293), and the Objection filed by Marc A. Bruner, in
 his individual capacity and as an assignee of David E. Brody; MAB Resources,
 LLC; Bruner Family Trust; Bruner Family Trust II; Carmen Lotito; Laura M. Lotito;
 and BioFibre Technology International, Inc. (collectively, the “Objectors”) (Docket
 #298).

        The Court has considered the evidence presented at trial and the arguments
 of the parties, and in accordance with Fed.R.Civ.P. 52, Fed.R.Bankr.P. 7052 and
 9014, the Court hereby issues the following findings and conclusions:

    I.       FINDINGS

           A. JURISDICTION AND VENUE

      This Court has jurisdiction over this core proceeding pursuant to
 28 U.S.C. § 157(b)(2) and 28 U.S.C. § 1334. Venue is proper pursuant to
 28 U.S.C. §§ 1408 and 1409.

           B. PARTIES

             1. Debtor and its Bankruptcy Filing

        PetroHunter Energy Corporation (“Debtor”) filed its voluntary petition under
 Chapter 7 of the Bankruptcy Code with this Court on October 17, 2016 (the
 “Petition Date”). Jeffrey Hill was appointed and is the acting Chapter 7 trustee
 (“Trustee”) of the bankruptcy estate. Trustee is an experienced Chapter 7 panel
Case:16-20197-KHT Doc#:367 Filed:04/25/19                 Entered:04/25/19 15:18:21 Page2 of 14
 FINDINGS OF FACT AND CONCLUSIONS OF LAW
 Case No. 16-20197 KHT


 trustee, with over 31 years of experience in administering thousands of bankruptcy
 estates and selling estate assets.

       In this case, Debtor’s chief asset is 100% of the stock of Sweetpea
 Petroleum Pty, Ltd., an Australian entity (“Sweetpea”).

                   2. Sweetpea

           Sweetpea holds the following assets:

           (i)       approximately 58 million shares of the outstanding shares of Falcon
                     Oil and Gas, Ltd., a Canadian company, publicly traded on the
                     Toronto Stock Exchange (the “Falcon Stock”);

           (ii)      approximately $6 million1 in cash deposits, investment and brokerage
                     accounts (collectively, the “Accounts”); and

           (iii)     oil and gas development interests in the Beetaloo Basin, Northern
                     Territory of Australia.

        Sweetpea’s oil and gas development assets consist of a 50% ownership
 interest in two exploration permits, EP 136 and EP 143 (the “Permits”)2 for oil and
 gas development in the Beetaloo Basin, subject to a joint venture with Paltar
 Petroleum Limited, an Australian company (“Paltar”). Pursuant to Sweetpea and
 Paltar’s Joint Venture and Operating Agreement (“JVOA”), Paltar is the operator.
 In addition, Sweetpea owns a 100% interest in an application for an exploration
 permit (EPA 197) for oil and gas development, also in the Beetaloo Basin.
 Sweetpea’s interests in the Permits and in EPA 197 shall be referred to hereafter
 as the “Beetaloo Assets.”

        The Permits are presently undeveloped; no wells have been drilled on any
 of the Permits held by the joint venture. Moreover, there has been no production
 in the Beetaloo Basin; it is an area in the early stages of exploration. However, the
 Beetaloo Basin has significant prospects for oil and gas production.

        Trustee’s appraiser, Edwin Moritz of Gustavson and Associates, testified at
 trial as an expert in the valuation of oil and gas assets. Mr. Moritz issued an
 appraisal of the Beetaloo Assets in January 2018 and his updated appraisal in
 September 2018, valuing Sweetpea’s interest at between $975,000 and $1.64
 million. He arrived at these figures using the comparable sales approach based

 1
     All dollar amounts are in U.S. Dollars unless otherwise noted.
 2
     Permits are equivalent to oil and gas leases in the United States.

                                                    2
Case:16-20197-KHT Doc#:367 Filed:04/25/19                Entered:04/25/19 15:18:21 Page3 of 14
 FINDINGS OF FACT AND CONCLUSIONS OF LAW
 Case No. 16-20197 KHT


 upon eight sales in the area spanning April 2011 to October 2017, with the majority
 of sales in 2014 or later. Mr. Moritz used comparable properties in his valuation,
 both inside and outside of the mapped “unconventional fairway,” since the
 Beetaloo Assets also contain areas that are both inside and outside of the fairway.

       The Objectors’ valuation expert, Michael Kanis, indicated Trustee’s value
 was overly generous. Mr. Kanis testified the northern portion of EP 136 alone
 would be worth up to $667 million if developed, assuming the necessary seismic
 data were obtained, the requisite infrastructure were in place, and assuming wells
 were drilled and producing on the Permits. But when asked about the value of the
 Beetaloo Assets “as is” as of the date of the trial, he testified they have no value.

              3. Purchaser TS Capital

        TS Capital Partners, LLC (“TS Capital”) is a private investment company
 owned equally by Robert Telles and David Siegel. TS Capital is not an “insider” of
 Debtor, as that term is defined in Section 101(31)3 of the Bankruptcy Code;
 TS Capital and its two principals have none of the enumerated relationships or
 connections with Debtor. TS Capital and its principals are not officers, directors,
 or persons in control of the Debtor, partnerships in which Debtor is a general
 partner, general partners of Debtor, or relatives of any of the foregoing. TS Capital,
 however, does have relationships and entanglements with entities related to
 Objector Marc A. Bruner, including an approximate 4% investment in Paltar, and
 is involved in litigation with Bruner-controlled entities.

              4. Objectors

       Objectors include Mr. Bruner, who has been the Chairman and Chief
 Executive Officer of Paltar, the operator under the JVOA, since its inception.
 Mr. Bruner owns about a third of Paltar through another of his companies.
 Mr. Bruner also owns or controls Objector MAB Resources, LLC (“MAB”), which
 acquired Sweetpea in 2005 and later contributed assets, including Sweetpea, to
 form Debtor in 2007.

        Mr. Bruner is the Chairman, Chief Executive Officer and largest shareholder
 of Fortem Resources, Inc. (“Fortem”), a public entity traded on the TSX Venture
 Exchange. Fortem submitted two offers to Trustee for the Sweetpea stock shortly
 before the commencement of the trial, and the parties referred to two additional
 offers submitted previously by Bruner-related entities.



 3
     All references to the Bankruptcy Code or to Sections thereof are to 11 U.S.C. § 101 et seq.

                                                   3
Case:16-20197-KHT Doc#:367 Filed:04/25/19                 Entered:04/25/19 15:18:21 Page4 of 14
 FINDINGS OF FACT AND CONCLUSIONS OF LAW
 Case No. 16-20197 KHT


           C. Marketing Efforts

        Trustee hired experienced professionals to assist him with marketing
 Sweetpea’s Beetaloo Assets.4 Matthew Silverman, a certified petroleum geologist
 who originally served on the Board of Directors of Debtor at the request of
 Mr. Bruner, and later on the Board of Sweetpea at the request of Trustee, has a
 long history with the Beetaloo Basin, and the specific Beetaloo Assets. He studied
 the geology of the area and investigated its development potential. Mr. Silverman
 assisted Trustee in selecting an appraiser, finding marketing professionals, and
 putting together marketing information as well as populating the virtual data room
 (“VDR”) with technical, commercial and legal documents. Mr. Silverman testified
 he put into the VDR all of the documents he could get his hands on. Included in
 the VDR was a complete copy of the JVOA, as well as information regarding the
 ongoing disputes between Sweetpea and Palter.

       Mr. Silverman and David Bickerstaff, a geologist with extensive experience
 in mergers and acquisitions of upstream oil and gas assets, put together a list of
 marketing companies, three of whom made proposals. In early September 2018,
 under Trustee’s direction, Sweetpea engaged Ocean Reach Advisors (“Ocean
 Reach”), a private firm with an Australian financial services license, to market the
 Beetaloo Assets. Ocean Reach is located in Perth, Australia.

         Austen Fresson is the Chief Executive Officer of Ocean Reach. Mr. Fresson
 testified as an expert in the field of marketing oil and gas interests. Over the last
 twenty years, Mr. Fresson has been involved in the marketing and sale,
 divestment, or farmout of upstream oil and gas assets around the globe. He
 testified Ocean Reach obtained data concerning the Beetaloo Assets, formulated
 a marketing plan, prepared an information memorandum and a marketing flyer for
 distribution. Ocean Reach also managed the marketing process through the due
 diligence phase and ultimately, up to the receipt of any offers.

        Ocean Reach specifically targeted approximately 90 companies to whom it
 actively marketed the assets and distributed the flyer. The 90 parties Ocean
 Reach identified for its campaign consisted of companies involved in exploration
 in the Beetaloo Basin as well as other companies with operations in Australia.
 Ocean Reach, however, did not target any Bruner-controlled entities. Ocean
 Reach also identified companies that had experience in unconventional resources,
 primarily in North and South America.

        Meagher Energy Advisors, also retained by Sweetpea at Trustee’s direction,
 utilized its database of over 15,000 potential purchasers to whom it distributed the

 4
     Initally, Trustee sought to sell the Beetaloo Assets held by Sweetpea rather than its stock.

                                                    4
Case:16-20197-KHT Doc#:367 Filed:04/25/19        Entered:04/25/19 15:18:21 Page5 of 14
 FINDINGS OF FACT AND CONCLUSIONS OF LAW
 Case No. 16-20197 KHT


 flyer prepared by Ocean Reach and published the flyer in trade journals. In
 addition, Mr. Fresson testified third parties obtained and republished the flyer,
 resulting in a wide, international campaign to solicit interest for the Beetaloo
 Assets.

            D. Marketing Results

        Of the thousands of contacts to whom the Beetaloo Assets were solicited,
 ten to twelve executed confidentiality (non-disclosure) agreements, two of whom
 were key players in the Beetaloo Basin. Unfortunately, in the end, none made
 offers for the assets.

        Mr. Fresson credibly testified as to several factors that, in his opinion,
 deterred prospective purchasers and made marketing the Beetaloo Assets difficult:
 (1) the Beetaloo Assets are non-operated interests, so the owner is heavily reliant
 upon the operator of the joint venture (Paltar); (2) Paltar’s credentials and financial
 capability were unclear; (3) the permits held by the joint venture are “late life,” as
 there are only two of the five years remaining on the terms of each, and there are
 onerous commitments – to acquire seismic data and drill two wells in each permit
 area – that must be accomplished within a short timeframe. To obtain seismic
 data, the deadline on the permits is in August 2019. Any purchaser would need to
 pay 50% of the cost of those milestones and there was no information on the
 operator’s plans to meet them in order to satisfy the permits granted by the
 Australian government; and (4) litigation of the ongoing disputes between the
 operator (Paltar) and the non-operator (Sweetpea).

        Mr. Fresson further testified in his experience, an aspect of the JVOA is
 highly unusual. Although a permit is for a contiguous rectangular area, the JVOA
 applied a mechanism for subdividing the permits into a checkboard pattern of
 50/50 ownership once drilling had occurred. Prospective purchasers had a lot of
 questions as to why that mechanism was put in place, and it was a key concern.
 The biggest obstacle, however, was the Paltar litigation: both its timeframe (while
 the Permits are marching on to expiration), and its substance (involving
 Sweetpea’s alleged default under the Called Sum Notices, which presents the
 possibility of losing title to the assets).

        Elan Sasson, an Australian lawyer in the global law firm of Quinn Emanuel,
 described the Paltar litigation in greater detail. Although Trustee originally hired
 the Quinn Emanuel firm in December 2016 to perform regulatory and corporate
 legal services for Sweetpea, the scope of the firm’s engagement was broadened
 after Paltar issued two “Called Sum Notices” to Sweetpea on January 30, 2017,
 totaling AUD $69,735,604 and AUD $90,367.81 respectively.


                                           5
Case:16-20197-KHT Doc#:367 Filed:04/25/19      Entered:04/25/19 15:18:21 Page6 of 14
 FINDINGS OF FACT AND CONCLUSIONS OF LAW
 Case No. 16-20197 KHT


       Mr. Sasson reviewed the Called Sum Notices and determined the amounts
 claimed thereunder were not due; further, he believed conditions precedent to their
 issuance, under the terms of the JVOA, had not been satisfied. Accordingly,
 Sweetpea commenced a lawsuit in New South Wales, Australia against Paltar
 contesting the validity of the Called Sum Notices and claiming Paltar issued them
 in bad faith. That litigation remains pending.

        A Called Sum is defined in the JVOA as “an amount to be contributed by a
 Participant in respect of Work Program Expenses or other payments required by
 this Agreement.” JVOA Section 1.1, Exhibit 4, p.10. “Work Program Expenses
 means the costs and expenses incurred, paid or payable by the Operator in
 accordance with the provisions of this Agreement or otherwise authorised by the
 Management Committee in connection with conducting the Work Program during
 the Work Period, but does not include the Initial Work Program Expenses.” JVOA,
 Section 1.1, Exhibit 4, p.18 (emphasis added).

        In excerpts from Mr. Bruner’s videotaped deposition presented at trial,
 Mr. Bruner confirmed there was no management committee. Further, based upon
 Mr. Bruner’s videotaped testimony, it appears Mr. Bruner caused Called Sum
 Notices to be issued by Paltar to Sweetpea without the underlying expenses
 having been incurred. While some work was performed and some expenses were
 incurred with respect to the Permits, the majority of the work has not yet been
 performed. In the several years since the Permits were originally issued, no
 seismic data has been acquired, and no wells have been drilled. Much of what
 has been done with respect to the Permits consists of a number of requests for
 extensions made by Paltar to the Northern Territory. According to Mr. Bruner,
 Paltar issued Called Sum Notices to Sweetpea based upon quotes or proposals
 provided by contractors for work that was not – and still has not – been performed
 or invoiced.

            E. Proposed Sale Terms and Competing Offers

       While the Beetaloo Assets were being marketed by Ocean Reach and
 others, Trustee was involved in negotiations to sell the assets to TS Capital. The
 negotiations between Trustee on behalf of Sweetpea and TS Capital were
 conducted at arms-length, over the course of over eighteen months. Robert Telles,
 a 50% owner of TS Capital, is a lawyer. Mr. Telles conducted the negotiations for
 TS Capital up until they received the first draft of the Purchase and Sale Agreement
 (“PSA”) with Trustee, at which time TS Capital retained counsel.

        Pursuant to the PSA, TS Capital provided $50,000 in earnest money to
 Trustee. TS Capital paid an additional $450,000 to Trustee, held in his counsel’s
 trust account, for a total of $500,000 in cash paid by TS Capital. TS Capital will

                                           6
Case:16-20197-KHT Doc#:367 Filed:04/25/19         Entered:04/25/19 15:18:21 Page7 of 14
 FINDINGS OF FACT AND CONCLUSIONS OF LAW
 Case No. 16-20197 KHT


 provide the following additional consideration for the Sweetpea shares, pursuant
 to the terms of the PSA:

        (a) the “Agreed Value” of the Falcon Stock, which is an average of the
            closing price of this publicly traded stock on the TSX Venture Exchange
            for the 20 consecutive trading days ending on the trading day that is five
            days prior to the closing date, or earlier if five days is not a trading day;

        (b) the value of the Accounts; and

        (c) a 2% overriding royalty interest (“ORRI”) in the Beetaloo Assets to the
            estate after the sale, which will entitle the estate to 2% of 8/8 th of all
            hydrocarbons produced on lands subject to the Beetaloo Assets. The
            PSA provides options for TS Capital to re-purchase portions of the ORRI
            from the bankruptcy estate under the circumstances enumerated in
            Article IV.

 Payment of the Agreed Value for the Falcon Stock and the value of the Accounts
 may be satisfied at closing by TS Capital delivering to Trustee the Falcon Stock
 and the delivery of the cash, cash equivalents and other investments held by
 Sweetpea in its Accounts to Trustee in kind.

        Trustee’s proposed sale to TS Capital does not entail any transfer of the
 Beetaloo Assets; these shall remain with Sweetpea. Accordingly, the sale to TS
 Capital is subject to the JVOA and all litigation of Sweetpea’s position as against
 Paltar, including any joint venture cross charge issues raised by Objectors at trial.
 This is significant in part because the anticipated litigation costs are in excess of
 $250,000. Moreover, TS Capital agrees to indemnify the estate as to all claims
 asserted against Sweetpea.

        Section 11.02(b)(i) of the PSA contains bid protections for TS Capital in the
 form of a breakup fee of $250,000 plus expenses, in the event the price paid by a
 third party for the assets exceeds $1.5 million.

       The last offer made by Fortem just before trial was in accordance with the
 same terms of the PSA, except $100,000 more consideration in cash (for a total of
 $600,000), $10,000 more in earnest money ($60,000), an increased ORRI to be
 provided to the estate from 2% to 5%, and a release to be provided.

        Trustee was aware of the offers made by Bruner-controlled entities but he
 rejected those offers, not due to any animus against Mr. Bruner, but due to
 Trustee’s lack of confidence in Mr. Bruner’s and his entities’ ability to close any
 deal containing promises of future performance. Trustee views the Called Sum

                                             7
Case:16-20197-KHT Doc#:367 Filed:04/25/19       Entered:04/25/19 15:18:21 Page8 of 14
 FINDINGS OF FACT AND CONCLUSIONS OF LAW
 Case No. 16-20197 KHT


 Notices as a fraud upon Sweetpea, and that is his rationale for refusing to accept
 offers from any Bruner-controlled entity; he does not have the confidence they can
 perform.

       Trustee testified he regarded TS Capital’s offer as the best potential
 outcome for the sale of the Sweetpea stock, and really the only viable offer despite
 Trustee’s extensive efforts to market the assets. Given the time constraints
 imposed in the Permits, Trustee testified it is important to close the sale before it
 evaporates. Finally, Trustee confirmed TS Capital is not an insider, and he
 believes the negotiations were made in good faith.

        Mr. Telles also testified TS Capital was ready, willing and able to close. In
 fact, TS Capital has already tendered the $500,000.

            F. Motion to Sell and Objection

       Trustee filed the Sale Motion on January 15, 2019. Notice and Amended
 Notice of the Sale Motion were served upon all interested parties and creditors.
 No party, other than Objectors, responded to the Sale Motion.

         Objectors contend notice of Trustee’s Sale Motion was materially defective
 because Trustee represented the value of Sweetpea’s stock as “equivalent to the
 net value” of its underlying assets, but did not define “net value”; Trustee’s
 representation that the value of the sale is approximately $20 million is materially
 misleading since the only “risk capital” required to be expended by TS Capital is
 $500,000; TS Capital could manipulate the value of the Falcon stock by shorting
 it; the PSA does not state when the Accounts are to be valued and they could be
 substantially worth less as of the closing date “if used to pay Sweetpea’s
 substantial tax obligations”; the bid protections proposed in Section 11.02(b)(i) of
 the PSA are material and should have been disclosed; Trustee did not disclose the
 mineral acreage involved in the Permits; and Trustee failed to notify compliance
 with the JVOA is required to grant the ORRI.

       Objectors also contend the Sale Motion itself is materially defective because
 it does not comply with technical requirements of Local Bankruptcy Rule 6004-
 1(e)(1) and (2) by stating the basis under Section 363(f) and listing the liens
 Trustee seeks to sell free and clear of and their amounts, as well as Local
 Bankruptcy Rule 6004-1(d)(N) (Sale Motion does not highlight Trustee seeks the
 14 day stay waived). Objectors assert the Sale Motion contains materially
 misleading statements and omissions; fails to inform of TS Capital’s repurchase
 options at Sections 4.02(a) and (b) of the PSA and other alleged omissions.
 Objectors also dispute the Gustavson valuation. Objectors lament Trustee’s failure


                                           8
Case:16-20197-KHT Doc#:367 Filed:04/25/19           Entered:04/25/19 15:18:21 Page9 of 14
 FINDINGS OF FACT AND CONCLUSIONS OF LAW
 Case No. 16-20197 KHT


 to disclose the other offers made by Bruner-related entities, so the inference in the
 Motion that the stock was fairly marketed is materially misleading.

        Objectors also assert the PSA is materially defective because the purchase
 price is unclear since it is silent as to when the Accounts are to be valued; the PSA
 schedules are not attached; the Seller’s representations and warranties are not
 accurate because, for example, the PSA omits a 4% ORRI held by MAB
 Resources, LLC; Purchaser provides no financial information from which one
 could value the Purchaser’s representations and warranties in the PSA; and bid
 protections were not approved by the Court in advance.

       Finally, Objectors argue the proposed sale is not in the best interest of the
 estate because the Trustee froze out Bruner et al. out of the bidding and spurned
 a competitive bidding process.

    II.      CONCLUSIONS

          A. Trustee Exercised Reasonable Business Judgment

       Chapter 7 trustees are charged with the duty of liquidating estate property
 expeditiously. 11 U.S.C. § 704(a)(1). Under Section 363(b), a trustee may sell
 property of the estate outside of the ordinary course of business after notice and a
 hearing. 11 U.S.C. § 363(b). A trustee may sell estate property either by public
 auction, or by private sale. Fed.R.Bankr.P. 6004(f)(1); see also, In re Bakalis, 220
 B.R. 525, 532 (Bankr. E.D.N.Y. 1998) (trustee has “ample discretion to administer
 the estate, including authority to conduct public or private sales of estate property”)
 (quoting In re WPRV-TV, Inc., 142 B.R. 315, 319 (D.P.R. 1991)).

       When a party objects, the trustee’s burden is to show he or she exercised
 sound business judgment in connection with the proposed sale. In re Castre, Inc.,
 312 B.R. 426, 428 (Bankr. D. Colo. 2004).

          The appropriate standard used by courts in reviewing a trustee's
          recommendation has been enunciated in myriad ways. See, e.g., In
          re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (stating that sales are
          an exercise of a fiduciary duty that requires an “articulated business
          justification”); In re Chung King, Inc., 753 F.2d 547, 549 (7th Cir. 1985)
          (opining that the sale must result in the estate obtaining the best price
          possible under the circumstances); In re Apex Oil Co., 92 B.R. 847,
          866 (Bankr. E.D. Mo. 1988) (holding that a sale must be both “fair and
          reasonable” in price and made in “good faith”); In re Phoenix Steel
          Corp., 82 B.R. 334, 335–36 (Bankr. D. Del. 1987) (holding that the
          transaction must be “fair and equitable” and in “good faith”); In re

                                              9
Case:16-20197-KHT Doc#:367 Filed:04/25/19                  Entered:04/25/19 15:18:21 Page10 of 14
  FINDINGS OF FACT AND CONCLUSIONS OF LAW
  Case No. 16-20197 KHT


            Charlesbank Laundry Co., 37 B.R. 20, 22 (Bankr. D. Mass. 1983)
            (stating that the sale must be “in the best interests of the estate and
            creditors”). These variations all fall under the rubric of the “business
            judgment” test. See 3 Collier on Bankruptcy § 363.02[1][g], at 363–14
            (Lawrence P. King, ed., 15th ed. rev. 1997).

  In re Psychrometric Sys., Inc., 367 B.R. 670, 674 (Bankr. D. Colo. 2007) (citing In
  re Bakalis, 220 B.R. 525, 531–32 (Bankr. E.D.N.Y. 1998)).

        The Court’s job is not to substitute its own judgment for that of the trustee,
  since “[t]he trustee's business judgment is to be given ‘great judicial deference.’”
  Id. Under the “business judgment rule,” the factors the Court should consider in
  determining whether to approve a proposed sale include:

             a) Any improper or bad motive;

             b) The price is fair and the negotiations or bidding occurred at arm's
             length; and

             c) Adequate procedures, including proper exposure to the market
             and accurate and reasonable notice to all parties in interest.

  In re Castre, Inc., 312 B.R. at 428.

         The Court finds the negotiations between Trustee and TS Capital occurred
  at arms-length. Further, the Court finds there is no improper or bad motive on the
  part of either Trustee or the proposed purchaser, TS Capital, with respect to the
  sale of the Sweetpea stock. While TS Capital may have entanglements with
  Mr. Bruner or his entities, TS Capital is not an “insider” under the Bankruptcy Code,
  and there was no evidence presented of any improper or bad motivation.

         The Court further finds the purchase price under the PSA is fair and
  reasonable. While the trustee has a duty to maximize return for the estate 5, the
  “‘highest’ bid is not always the ‘highest and best’ bid. The inclusion of ‘best’ in that
  conjunction is not mere surplusage.” In re Bakalis, 220 B.R. 525, 533 (Bankr.
  E.D.N.Y. 1998). See also, e.g., G-K Development Co., Inc. v. Broadmoor Place
  Investments, L.P. (In re Broadmoor Place Investments, L.P.), 994 F.2d 744 (10th
  Cir. 1993). The Court concludes Trustee’s decision to go forward with the PSA
  despite Fortem’s eleventh hour offers was a reasonable exercise of his business
  judgment. Although Fortem’s offer was for a higher dollar amount, no earnest
  money was tendered. “A bankruptcy trustee is a conservator of the estate and

  5
      See, e.g., In re Bakalis, 220 B.R. at 531-32.

                                                      10
Case:16-20197-KHT Doc#:367 Filed:04/25/19        Entered:04/25/19 15:18:21 Page11 of 14
  FINDINGS OF FACT AND CONCLUSIONS OF LAW
  Case No. 16-20197 KHT


  must, to the extent possible, be risk averse.” In re Bakalis, 220 B.R. 525, 532
  (Bankr. E.D.N.Y. 1998). In Bakalis, the bankruptcy court upheld trustee’s decision
  to decline higher dollar offer associated with “a much greater risk of, among other
  things, a failed closing and the associated chance of being left with a devalued
  asset.” Id.

         The Court also concludes adequate procedures, including proper exposure
  to the market and accurate and reasonable notice to all parties in interest, were
  put into place by Trustee in connection with the proposed sale. Trustee sought out
  competent professionals to assist with evaluating and marketing the assets at
  issue, and the marketing efforts undertaken by those professionals were extensive
  and global in nature. Even though Trustee was negotiating for over a year and a
  half with TS Capital, he made sure to expose the assets to a wide audience.

          The Federal Rules of Bankruptcy Procedure require “the terms and
  conditions of any private sale and the time fixed for filing objections” be included
  in any notice of the proposed sale, and notice “is generally sufficient if it describes
  the property.” Fed.R.Bankr.P. 2002(c)(1). The Court finds Trustee’s notice of the
  sale complied with these requirements, notwithstanding Objectors’ concerns about
  the sale notice; Trustee’s Notice and Amended Notice of the Sale Motion provided
  a sufficient description of the terms and conditions of the proposed sale to TS
  Capital and description of the property to be sold. Since the PSA was attached in
  full to the Sale Motion, interested parties had a full and fair opportunity to review
  the terms and accordingly, the Court finds Objectors’ issues with the alleged
  insufficient information provided in the Sale Motion are invalid.

         The Court also finds the notice complied with the requirements of
  Fed.R.Bankr.P. 6004, and Local Bankruptcy Rule 6004-1(e)(1) and (2). Trustee
  included information that the sale of the Sweetpea stock is to be free and clear of
  liens pursuant to Section 363(f), and that certain parties have asserted lien in the
  Sweetpea stock. Trustee notified interested parties and creditors he had
  commenced an adversary proceeding in this Court, Jeffrey L. Hill, Chapter 7
  Trustee v. JTE Finanz AG, et al., Adv. Proc. No. 17-1337, to avoid the various liens
  asserted against the stock by the parties identified in the Sale Motion because the
  stock is certificated and Trustee holds the certificates. Trustee further disclosed
  he “anticipates the value of the stock sale to be approximately $20 million with valid
  liens and/or encumbrances totaling approximately $1 million.” Sale Motion at ¶13.

        The proposed bid protections Section 11.02(b)(i) of the PSA were not
  approved by the Court prior to the sale and Trustee has not conducted an auction
  of the Sweetpea stock with competing bids. Section 11.02(b)(i) of the PSA is
  therefore moot.


                                            11
Case:16-20197-KHT Doc#:367 Filed:04/25/19        Entered:04/25/19 15:18:21 Page12 of 14
  FINDINGS OF FACT AND CONCLUSIONS OF LAW
  Case No. 16-20197 KHT


         B. TS Capital Is a Good Faith Purchaser

          “Good faith purchaser” is not defined in the Bankruptcy Code. Therefore,
  traditional principles govern the “good faith” analysis; “a ‘good faith purchaser’ is
  one who buys in ‘good faith’ and ‘for value.’” Tompkins v. Frey (In re Bel Air
  Associates, Ltd.), 706 F.2d 301, 305 (10th Cir. 1983) (examining good faith
  purchaser under Fed.R.Bankr.P. 805, the predecessor to Section 363(m)) (citing
  Greylock Glen Corp. v. Community Saving Bank, 656 F.2d 1, 4 (1st Cir. 1981); In
  re Rock Indus. Machinery Corp., 572 F.2d 1195, 1197 (7th Cir. 1978)).

         A purchaser’s good faith is measured “by the integrity of his conduct during
  the course of the sale proceedings. . .” In re Bakalis, 220 B.R. 525, 532 (Bankr.
  E.D.N.Y. 1998) (quoting Licensing by Paolo, Inc. v. Sinatra (In re Gucci), 126 F.3d
  380, 390 (2nd Cir. 1997) (emphasis added)). The type of conduct that ordinarily
  demonstrates a lack of good faith in the asset sale context “involves fraud,
  collusion between the purchaser and other bidders or the trustee, or an attempt to
  take grossly unfair advantage of other bidders.” Tompkins v. Frey (In re Bel Air
  Associates, Ltd.), 706 F.2d 301, 305 n.11 (10th Cir. 1983) (citing In re Rock Indus.
  Machinery Corp., 572 F.2d at 1198).

          In assessing the good faith of a purchaser, courts consider factors such as:
  1) whether the sale was negotiated at arm's length; 2) whether any officer or
  director of the debtor holds any interest in or is otherwise related to the potential
  purchaser; and 3) whether fraud or collusion exists among the prospective
  purchaser, any other bidders, or the trustee. In re Buerge, No. BAP KS-12-074,
  2014 WL 1309694, at *13 (B.A.P. 10th Cir. Apr. 2, 2014) (unpublished opinion),
  citing In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 147 (3d Cir.1986).

        The Court finds TS Capital is a good faith purchaser under Section 363(m).
  The negotiations between Trustee and TS Capital occurred at arms-length and in
  good faith; there is no improper or bad motive on the part of either Trustee or the
  proposed purchaser, TS Capital, with respect to the proposed sale; TS Capital is
  not an “insider” under the Bankruptcy Code; and TS Capital is providing
  reasonable value for the assets. The Court further finds the litigation between TS
  Capital and/or its principals and Bruner-related entities and/or Bruner does not
  provide a factual basis for a bad faith finding on the part of TS Capital and Trustee.

         The Tenth Circuit has previously held an additional requirement for good
  faith status under Section 363(m) is that the purchaser pay “at least 75% of the
  appraised value of the assets.’” Crowder v. Given (In re Crowder), 314 B.R. 445,
  450 (10th Cir. BAP 2004) (quoting Bel Air Assocs., Ltd., 706 F.2d 301, 305 n.11-12
  (10th Cir. 1983) (interpreting Fed.R.Bankr.P. 805, predecessor to § 363(m)). To
  the extent this 75% rule even applies to the modern-day Section 363(m) (cf.

                                            12
Case:16-20197-KHT Doc#:367 Filed:04/25/19           Entered:04/25/19 15:18:21 Page13 of 14
  FINDINGS OF FACT AND CONCLUSIONS OF LAW
  Case No. 16-20197 KHT


  Crowder), the Court finds it is easily met here in light of the overall consideration
  to be paid for the Sweetpea stock.

         C. Requirements of Section 363(f) Are Satisfied

        Section 363(f) provides “the trustee may sell property . . . free and clear of
  any interest in such property of an entity other than the estate, only if –

         (1) applicable nonbankruptcy law permits sale of such property free
             and clear of such interest;
         (2) such entity consents;
         (3) such interest is a lien and the price at which such property is to be
             sold is greater than the aggregate value of all liens on such
             property;
         (4) such interest is in bona fide dispute; or
         (5) such entity could be compelled, in a legal or equitable proceeding,
             to accept a money satisfaction of sch interest.

  “Because those conditions are listed in the disjunctive, satisfying any one of them
  is all that is necessary for the trustee . . . to sell free and clear, so long as the other
  elements of § 363 are met.” In re WK Lang Holdings, LLC, 2013 WL 6579172, at
  *8 (Bankr. D. Kan. Dec. 11, 2013) (slip copy).

         The Court finds at a minimum, Section 363(f)(3) and (4) apply to the
  proposed sale of Sweetpea stock and are satisfied. The consideration to be paid
  by TS Capital (estimated by Trustee at approximately $20 million) is greater than
  the value of all asserted liens against the Sweetpea stock (estimated by Trustee
  at approximately $ 1 million). Therefore, Section 363(f)(3) is satisfied. As the
  Court has previously found, Trustee’s proposed sale to TS Capital does not entail
  any transfer of the Beetaloo Assets themselves; these shall remain with Sweetpea.
  Accordingly, the sale to TS Capital is subject to the JVOA and all litigation of
  Sweetpea’s position as against Paltar, including any joint venture cross charge
  issues raised by Objectors at trial.

         In addition, the asserted liens against the Sweetpea stock are in bona fide
  dispute in the adversary proceeding Jeffrey L. Hill, Chapter 7 Trustee v. JTE
  Finanz AG, et al., Adv. Proc. No. 17-1337. The Court need only find “there is an
  objective basis for either a factual or legal dispute as to the validity of the asserted
  interest. This standard does not require that the Court resolve the underlying
  dispute or determine the probable outcome of the dispute, but merely whether one
  exists.” In re Taylor, 198 B.R. 142, 162 (Bankr. D.S.C. 1996), citing In re Collins,
  180 B.R. 447, 452 (Bkrtcy.E.D.Va.1995) and In re Octagon Roofing, 123 B.R. 583,
  590 (Bkrtcy. N.D. Ill.1991).

                                              13
Case:16-20197-KHT Doc#:367 Filed:04/25/19        Entered:04/25/19 15:18:21 Page14 of 14
  FINDINGS OF FACT AND CONCLUSIONS OF LAW
  Case No. 16-20197 KHT




         D. Waiver of the 14-day Stay Under Rule 6004(h)

          Rule 6004(h) provides an order authorizing the sale of property is stayed
  “until the expiration of 14 days after entry of the order, unless the court orders
  otherwise.” Fed.R.Bankr.P. 6004(h).

        Although Rule 6004(h) does not on its face require this Court to find cause
  to waive the 14-day, the Court finds good cause exists to do so, in light of the time
  constraints in the Permits and TS Capital’s prior extension of the closing date
  through April 26, 2019 to accommodate the scheduling of trial in this matter. To
  the extent Objectors complained Trustee’s request for a waiver of the stay was not
  made clear in the Sale Motion, Trustee indicated in a separate provision requesting
  closing within five days of entry of the sale order, and the Court finds Rule 6004-
  1(d)(N) is satisfied. Sale Motion at ¶ 8(f).

         For the reasons discussed above, it is hereby

      ORDERED the Objection is OVERRULED, and Trustee’s Sale Motion is
  GRANTED.

         IT IS FURTHER ORDERED Trustee is AUTHORIZED to sell 100% of the
  issued and outstanding shares of capital stock of Sweetpea Petroleum Pty Ltd.
  stock to TS Capital Partners, LLC free and clear of all liens, claims, encumbrances
  and interests, pursuant to 11 U.S.C. §§ 363(b) and (f), Fed.R.Bankr.P. 6004, and
  the terms of the Purchase and Sale Agreement attached to the Sale Motion, except
  for the bid protections set forth in Section 11.02(b)(i) ), and with all valid liens to
  attach to the sale proceeds.

         IT IS FURTHER ORDERED that the stay provided for in Bankruptcy Rule
  6004(h) is hereby WAIVED, and this Order shall be effective immediately upon its
  entry.


   Dated April 25, 2019.                      BY THE COURT:


                                              _________________________
                                              Kimberley H. Tyson
                                              United States Bankruptcy Judge




                                            14
